      Case 1:15-cv-09874-GBD Document 129 Filed 11/20/18 Page 1 of 2
   o Only.
Document
Main
Only.


                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                                                               WRITER’S DIRECT DIAL
                              NEW YORK REGIONAL OFFICE                         LINE
                                         200 Vesey Street, Suite 400           (212) 336-0077
                                        NEW YORK, NY 10281-1022                gizzip@sec.gov


                                        November 20, 2018

Via ECF & Facsimile to 212-805-6737
Hon. George B. Daniels
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Durante, 15-CV-9874-GBD (S.D.N.Y.)

Dear Judge Daniels:

        We represent the plaintiff Securities and Exchange Commission (“Commission”) in this
action. This letter is to provide the Court with a status report on both this case and the parallel
criminal case, U.S. v. Durante, 15-CR-171-ALC (S.D.N.Y.). On September 24, 2018, the
Honorable Richard J. Sullivan directed the Commission to submit a status letter by November 20,
2018 to update the Court as to whether all defendants are willing to consent to resolution of the
remaining claims in this action (docket no. 128). On October 29, 2018, the Court issued a Notice
of Case Reassignment, indicating that the case had been reassigned to Your Honor and that Judge
Sullivan is no longer assigned to the case.

        By way of background, the Commission commenced this action by filing a complaint
against defendant Edward Durante on December 15, 2018 (docket no. 1), and filed an amended
complaint adding the other defendants on January 6, 2016 (docket no. 7). On March 23, 2016, the
Court entered a stay of this matter pending resolution of the parallel criminal action (minute entry
Mar. 23, 2016). On May 22, 2018, the court lifted the stay and returned the case to the active
docket (docket no. 112). While the stay was in place and then after the stay was lifted, defendants
Christopher Cervino, Abida Khan a/k/a Sheik Firdosh Khan, Walter Reissman, Larry Werbel and
Kenneth Wise consented to partial judgments imposing the non-monetary relief the Commission
sought in this action, and the Court entered judgments as to each of them (docket no. 94 – Cervino,
96 – Khan, 98 – Reissman, 104 – Wise, and 114 – Werbel). In addition, the Commission
authorized the staff to withdraw the claims asserted against defendant Evolution Partners Wealth
Management LLC. The Commission filed a notice of voluntary dismissal on September 12, 2018
(docket no. 123), and the Court subsequently ordered that the action be dismissed without
prejudice as to Evolution Partners (docket no. 124).

        In the criminal action, the individual defendants have been convicted for the same conduct
at issue in this action. Specifically, Cervino and Khan were convicted by a jury following trial,
and Durante, Reissman, Wise and Werbel pled guilty. In addition, all individual defendants have
been sentenced in the parallel criminal action, with the final sentencing having been held on July
        Case 1:15-cv-09874-GBD Document 129 Filed 11/20/18 Page 2 of 2
Hon. George B. Daniels
November 20, 2018
Page | 2


17, 2018. As part of the sentencing process, each defendant is subject to a forfeiture order in the
criminal action. As of this time, no restitution orders have been entered as to any of the
defendants.

        After the terms of sentencing had been established, the Commission staff was in the
position to attempt to resolve on consent the claims for monetary relief (disgorgement and civil
penalties) against the individual defendants. The staff communicated with each of the individual
defendants in an effort to reach such agreement, and we provided consents to the entry of proposed
final judgments to the defendant reflecting the terms the staff is prepared to recommend to the
Commission for resolution of the claims for monetary relief. At this time, the staff has now
received executed consents to the entry of final judgments from each of the individual defendants.
Accordingly, the staff has begun the process of seeking Commission authorization to resolve the
claims for monetary relief on the terms agreed to between the staff and the individual defendants.
Once the Commission has had the opportunity to consider the staff’s recommendation, we propose
to report back to the Court and, if the Commission accepts the recommendation, present the
proposed consent final judgments to the Court. If the Commission accepts the recommendation,
and the Court enters the final judgments, it will completely resolve the remaining claims in this
action.

        In light of this, the Commission proposes to provide the Court with a further status report
update within 60 days as to the status of the Commission’s consideration of the recommendation,
or sooner if the Commission completes its consideration of the recommendation before the status
report would otherwise be due.

                                                     Respectfully submitted,

                                                     /s/ Paul G. Gizzi
                                                     /s/ James K. Hanson

                                                     Paul G. Gizzi
                                                     James K. Hanson

Cc:    All Defendants
       U.S. Attorney’s Office
